DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The Information Disclosure Statements filed on 10/17/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  
Status of claims
Applicant’s response filed 9/19/2022 has been entered.  
Claims 1, 6, 7-8, 11 have been amended. 
Claims 16-18 are newly added.
Note: On 1/20/2022, applicant elected Group 1 (claims 1, 3, and 6-15) without traverse. 
Applicant elected species without traverse: 
Election 1. Single motif sequence: Applicant elects SEQ ID NO: 177 
Election 2. Single GRF sequence: Applicant elects SEQ ID NO: 2 (GRF5) and SEQ ID NO: 1 (encoding GRF5).  
Regarding new claim 18, SEQ ID NOs: 41-104 and 113-176 are new SEQ ID NOs (never in a claim previously), examiner elects SEQ ID NO: 41 for examination.  
In summary, claims 1, 3, 6-18 are examined in the office action. Non-elected claims and species are withdrawn. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration.  See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 4/18/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 9/19/2022 have been thoroughly considered but are not deemed fully persuasive.

Interpretation of a "GRF5 polypeptide", “a PFAM domain PF08880”, and “a PFAM domain PF08879” 
According to specification (p4, last para, p5, 1st para), a "GRF5 polypeptide" or "GRF5 protein" as defined herein refers to any transcription factor, preferably a 14-3-3-like protein GF14 upsilon, more preferably comprising a PFAM domain PF08880 (also known as QLQ domain) and a PFAM domain PF08879 (also known as WRC domain) when analyzed with the lnterproscan software (www.ebi.ac.uk/interpro), and even more preferably comprises a PFAM domain PF08880 that finds a match of at least 90%, at least 91 %, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% or 100% coverage at or near the N-terminus of the GRF5 polypeptide and 35 the PFAM domain PF08879 that finds a match of at least 90%, at least 91 %, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% or 100% coverage C-terminally located to the PFAM domain PF08880 of the GRF5 polypeptide, i.e. the amino acid stretch matching PF08879 is located in direction of translation behind the amino acid stretch matching PF08880. Preferably, at least one of the matches has a coverage of at least 95%, at least
96%, at least 97%, at least 98%, at least 99% or 100%.
Accordingly, by BRI, “a GRF5 polypeptide" is defined to be any transcription factor. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 and 17 depend on amended claim 6. However, in claim 6, “finds a match” in line 3 are deleted by applicant.  
Thus, the “both matching amino stretches” in claim 7 lacks proper antecedent base in claim 6. The “amino stretches matching” in claim 17 lacks proper antecedent base in claim 7. 
Appropriate correction and clarification are required.  
Claim 16 is definite.  
For compact prosecution and definiteness, in this office action only, by BRI, claims 7 and 17 are interpreted as having the same scope of claim 16.  

	Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3, 6-15, 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By the court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
The claims are broadly drawn to methods of transforming, and enhancing endogenous expression a genus of polynucleotides encoding a genus of GRF5 polypeptides, in combination of transforming a nucleotide of interest, wherein the genus of GRF5 polypeptides comprise a PFAM domain PF08880 and a PFAM domain PF08879 (claim 6),  wherein the PFAM domain PF08880 finds a match of at least 90% coverage at or near the N-terminus of the GRF5 polypeptide and the PFAM domain PF08879 finds a match of at least 90% C-terminally located to the PFAM domain PF08880 in the GRF5 polypeptide, wherein both matching amino acid stretches are located in the N-terminal half of the GRF5 polypeptide (claim 7), wherein the genus of GRF5 polypeptides comprise the motif [D]-[PL]-[E]-[P]-[G]-[R]-[C]-[R]-[R]-[T]-[D]- [G]-[K]-[K]-[W]-[R]-[C]-[SA]-[RK]-[ED]-[A]-[YH]-[P]-[D]-[S]-[K]-[Y]-[C]-[E]-[KR]-[H]-[M]-[H]-[R]- [G]-[RK]-[N]-[R] (SEQ ID NO: 177) with a maximum number of three mismatches (claim 8), and 
wherein the genus of GRF5 polypeptides comprise genus of amino acid sequences at least 70% identical to SEQ ID NO: 2 (elected species, claim 9), and 
(claim 10) wherein the genus of polynucleotides comprises 
(ii) genus of nucleotide sequences at least 70% identical to SEQ ID NO: 1 (elected species); 
(iii) genus of nucleotide sequences encoding a polypeptide encoded by (ii) within the scope of the degeneracy of the genetic code (the coding of an amino acid by more than one codon); 
(iv) genus of complementary sequences to a nucleotide sequence of (i), (ii) or (iii); or 
(v) genus of sequences hybridizing with a nucleotide sequence of (iv) under stringent condition.   
According to specification (abstract; [0001], [0004]-[0005], [0008], [0021], [0026]), the function of increasing expression of GRF5 is improving plant regeneration, specifically from transformed or genetically modified plant cells, the function is surprising and novel by applicant ([0005] and [0008]). 
The specification describes structures of SEQ ID NO: 2 and encoding sequence SEQ ID NO: 1 by sequence listing. 
The specification provides a lone example of making a construct comprising DNA encoding At3g13960 and gene conferring antibiotics resistance, and using the construct to transform Beta vulgaris (beet), Oryza sativa (rice) and Zea mays (maize), and observed improved plant regeneration (Examples 1-3, [0115]-[0168]). According to specification (abstract; [0001], [0004]-[0005], [0008], [0021], [0026]), the function of increasing expression of GRF5 is improving plant regeneration, specifically from transformed or genetically modified plant cells, the function are surprising and novel by applicant ([0005] and [0008]). 
In prior art, in a recent Nature publication (Debernardi et al, A GRF–GIF chimeric protein improves the regeneration efficiency of transgenic plants. Nature Biotechnology, 38, 1274-1279, 2020, not prior art) teach and demonstrated that overexpressing Arabidopsis GRF5 (GRF4 also) leads to higher regenerating frequency in multiple plants (p1278, right col, 1st para). 
By sequence search, SEQ ID NO: 2 is the peptide sequence of At3g13960, or AtGRF5, from Arabidopsis. See Horiguchi et al in the 103 rejection, and “Sequence Matches” at the end of office action.   
Thus, the function of SEQ ID NO: 2/AtGRF5 in improving plant regeneration is a new function by applicant and in prior art. 
However, neither the specification nor prior art describes the common structure feature of the genus of polypeptide sequences as claimed, to be sufficiently associated to the function of increasing plant regeneration.  
The analysis starts from claims 6-10.  Claim 1 is broader in scope.  
As analyzed above, a "GRF5 polypeptide" or "GRF5 protein" as defined by the instant specification referring to any transcription factor.  
The specification lists GRF5 polypeptides comprising PFAM PF08880 or PFAM PF08880 domains ([0013]-[0015], table 1). However, applicant does not describe or demonstrate that the domains are necessary and sufficient for increasing regeneration.   
The specification also provides SEQ ID NO: 177 (a genus of sequences) in sequence listing and in [0102], fig 5. However, applicant does not describe or demonstrate that the domain is necessary and sufficient for increasing regeneration.  
Prior art also does not describe PFAM PF08880 and/or PFAM PF08880, and SEQ ID NO: 177, being necessary and sufficient for increasing regeneration.   
Regarding the new sequence SEQ ID NO: 41 (elected by the examiner), by sequence alignment, SEQ ID NO: 41 is a fragment of SEQ ID NO: 2, and is a species of SEQ ID NO: 177. See “Sequence Matches” at the end of office action. 
Regarding sequences being at least 70% identical (claims 9-10), according to specification ([0036]), sequence identity is obtained by using bioinformatics tools.   
However, Friedberg (Automated protein function prediction--the genomic challenge. Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (page 227, second column; page 228, 1st paragraph). Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (page 228, first full paragraph).  Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  
Recently, Wang et al (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and which algorithm is optimal for protein function prediction.  Moreover, genes evolve at different rates due to both uneven selection pressure on their functions and the inherent mutation rate of different species, which means that it is difficult to establish a similarity measure that is reliable in all cases (p504, left col, 1st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col, last para). 
Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 
In this case, improving regeneration is a newly disclosed function.  There is no published sequence other than SEQ ID NO: 2, is described as being necessary and sufficient for increasing regeneration.  
Complementarity of DNA strands in a double helix make it possible to use one strand as a template to construct the other. Complementarity sequences do not encode peptide.  Instead, they can be used to inhibit the coding sequence (Milne et al, An approach to gene-specific transcription inhibition using oligonucleotides complementary to the template strand of the open complex. PNAS. 97:3136-3141, 2000, whole article).  In addition, the claim does not require full length complementary.  The complementary sequences are not sufficiently associated to the function of increasing regeneration.   In contrary, they might inhibit such function.   
Regarding hybridizing sequences, Zhang et al (Predicting DNA Hybridization Kinetics from Sequence. Nature Chemistry. 10:91-98, 2018) teach that hybridization are complementary sequences and allow mismatch, shorter or longer sequences (p91, left col, 1st and 2nd para; p96, left col, 3rd para; p98, left col, 1st para).  Using hybridization to predict new sequence would have a 91% accuracy at best in a stringent condition (p91, abstract; p95, left col, 2nd para). Thus, hybridizing sequences are broader in scope than complementary sequences, which are not sufficiently associated to the function of increasing regeneration.
Regarding the description of a representative number of species, SEQ ID NO: 2 has 397 amino acids. For at least 70% identical to SEQ ID NO: 2, up to 30%, or 119 amino acids, can be substituted, deleted, or added.  Thus, (119+118+117+ ...... +3+2+1) x 19 amino acids can be substituted, deleted, or added, in all 397 positions. In addition, and each peptide species of the genus can be 278-516 amino acids long.    
SEQ ID NO: 1 has 1194 bases. For at least 70% identical to SEQ ID NO: 1, up to 30%, or 358 bases, can be substituted, deleted, or added.  Thus, (358+357+356+ ...... +3+2+1) bases can be substituted, deleted, or added, in all 1194 positions. In addition, and each peptide species of the genus can be 836-1152 bases long.    
The sequences of claim 1 (broader in scope) encompass even more species.  
Thus, applicant claims an extremely large number of species.  In addition, the sequences are heterologous in structure, and not sufficiently associated to the function of increasing regeneration. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   
New claims 16 and 18 are considered described, and are excluded. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Horiguchi et al (The transcription factor AtGRF5 and the transcription coactivator AN3 regulate cell proliferation in leaf primordia of Arabidopsis thaliana. The Plant Journal 43, 68–78, 2005).  
Claim 14 is drawn to a plant obtained or obtainable by the method of claim 3.  
Claim 15 is drawn to a plant cell or a seed of the plant of claim 14, wherein the plant cell or the seed comprises the at least one nucleotide sequence of interest as transgene. 
Amended claim 1 is drawn to a method for transforming a plant cell, comprising the steps 
(a1) transforming a plant cell in parallel or sequentially 
i. at least one nucleotide sequence of interest; and 
ii. an expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding a GRF5 polypeptide, or GRF5 polypeptide(s); 
or 
(a2) transforming a plant cell with at least one nucleotide sequence of interest; and inducing in said plant cell in parallel or sequentially an enhanced expression level of an endogenous gene encoding a GRF5 polypeptide; and 
(b) cultivating the plant cell of (a1) or (a2) or a plant cell derived from the plant cell of (a1) or (a2) as in vitro tissue culture under conditions where in the plant cell the GRF5 polypeptide is expressed from the expression cassette, GRF5 polypeptide is translated from introduced mRNA, GRF5 polypeptide is enhanced expressed from the endogenous gene, or GRF5 polypeptide(s) are present.  
Claim 3 limits claim 1, adding a step of (b) regenerating from the plant cell of (a) or from a plant cell derived from the plant cell of (a) a plant comprising at least one cell which comprises the at least one nucleotide sequence of interest as transgene.  
As analyzed above, according to specification (p4, last para), “a GRF5 polypeptide" is defined to be any transcription factor. 
Horiguchi et al teach that both AN3 and AtGRF5 are transcription factors (p73, right col, last para).   
Horiguchi et al teach making a construct/expression cassette comprising cDNA encoding the AtGRF5 operably linked to promoter for plant expression, and 
making a construct/expression cassette comprising cDNA encoding one nucleotide sequence of interest (AN3) operably linked to promoter for plant expression, and 
using the constructs/expression cassettes (both GRF5 cDNA and cDNA of interest AN3) to transform plants (p76, left col, last para, right col, 1st para).  
Thus, both AtGRF5 and AN3 are nucleotide sequence of interest.  
The transformation was successful by locus mapping and RT-PCR (p76, right col, last para; p77 left col, 1st and 2nd para). 
Horiguchi et al teach that 5-day old transgenic plants were regenerated and overexpressing the GRF5 and the gene of interest AN3 (p71, figure 3).   
Horiguchi et al teach plant cells from the plant comprising and overexpressing GRF5 and AN3 genes (p72, figure 4).    
See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.  The plant and cell of claims 14-15 are not different or not distinguishable from that of Horiguchi et al. 
Therefore, claims 14-15 are anticipated by Horiguchi et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 3, 6-9, 11-18 are rejected under 35 U.S.C. 103 as being obvious over Horiguchi et al. (The transcription factor AtGRF5 and the transcription coactivator AN3 regulate cell proliferation in leaf primordia of Arabidopsis thaliana. The Plant Journal 43, 68–78, 2005), in view of Gliwicka et al (Extensive Modulation of the Transcription Factor Transcriptome during Somatic Embryogenesis in Arabidopsis thaliana. PLOS ONE 1-20, 2013). 
Amended claim 1 is drawn to a method for transforming a plant cell, comprising the steps 
(a1) transforming a plant cell in parallel or sequentially 
i. at least one nucleotide sequence of interest; and 
ii. an expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding a GRF5 polypeptide, or GRF5 polypeptide(s); 
or 
(a2) transforming a plant cell with at least one nucleotide sequence of interest; and inducing in said plant cell in parallel or sequentially an enhanced expression level of an endogenous gene encoding a GRF5 polypeptide; and 
(b) cultivating the plant cell of (a1) or (a2) or a plant cell derived from the plant cell of (a1) or (a2) as in vitro tissue culture under conditions where in the plant cell the GRF5 polypeptide is expressed from the expression cassette, GRF5 polypeptide is translated from introduced mRNA, GRF5 polypeptide is enhanced expressed from the endogenous gene, or GRF5 polypeptide(s) are present.  
Claim 3 limits claim 1, adding a step of (b) regenerating from the plant cell of (a) or from a plant cell derived from the plant cell of (a) a plant comprising at least one cell which comprises the at least one nucleotide sequence of interest as transgene.  
Claim 12 limits claim 1, wherein the polynucleotide encoding the GRF5 polypeptide is in operative linkage to at least one regulatory sequence suitable for expression of the GRF5 polypeptide in a plant cell.  
Claim 8 limits claim 1, wherein the GRF5 polypeptide comprises the motif [D]-[PL]-[E]-[P]-[G]-[R]-[C]-[R]-[R]-[T]-[D]- [G]-[K]-[K]-[W]-[R]-[C]-[SA]-[RK]-[ED]-[A]-[YH]-[P]-[D]-[S]-[K]-[Y]-[C]-[E]-[KR]-[H]-[M]-[H]-[R]- [G]-[RK]-[N]-[R] (SEQ ID NO: 177 as elected species) with a maximum number of three mismatches.  
Claim 9 limits claim 1, wherein the GRF5 polypeptide comprises SEQ ID NO: 2 (elected) or a sequence being at least 70% identical to SEQ ID NO: 2.  
Claim 11 limits claim 1, wherein 
transforming a plant cell the expression cassette comprising a polynucleotide encoding a GRF5 polypeptide results in a stable integration thereof into the genome of the plant cell, or 
transforming a plant cell the expression cassette comprising a polynucleotide encoding a GRF5 polypeptide, mRNA encoding GRF5 polypeptide, or GRF5 polypeptide(s) or inducing in a plant cell the enhanced expression level of an endogenous gene encoding a GRF5 polypeptide results in a transient occurrence of GRF5 polypeptide(s) in the plant cell or in a progeny cell thereof.  
Claim 13 limits claim 1, wherein the plant cell of step (a1) is a cell of a somatic tissue, callus tissue, a meristematic tissue or an embryonic tissue, or a protoplast.  
Claims 14-15 have been analyzed above. 
Claim 6 limits claim 1, wherein the GRF5 polypeptide comprises a PFAM domain PF08880 and a PFAM domain PF08879.  
New claim 16 (and claims 7 and 17 as interpreted above) limits claim 6, wherein the PFAM domain PF08880 finds a match of at least 90% coverage at or near the N-terminus of the GRF5 polypeptide and the PFAM domain PF08879 finds a match of at least 90% C-terminally located to the PFAM domain PF08880 in the GRF5 polypeptide.  
New claim 18 limits claim 8, wherein the motif consists of SEQ ID NO: 41 (elected) and/or wherein the motif contains a sub-region of amino acid stretch matching PFAM domain PF08879.

Horiguchi et al teach (disclose and characterize) growth regulating factor 5 (GRF5) sequence from Arabidopsis 100% identical to instant SEQ ID NO: 2. The sequence is also named “At3g13960.1” and AtGRF5.  The sequence comprises both PFAM PF08880 and PFAM PF08879 domains.  See “Sequence Matches” at the end of office action.  
SEQ ID NO: 41 (elected) is a fragment of SEQ ID NO: 2, and is a species of SEQ ID NO: 177. See “Sequence Matches” at the end of office action. 
As analyzed above, according to specification (p4, last para), “a GRF5 polypeptide" is defined to be any transcription factor. 
Horiguchi et al teach that both AN3 and AtGRF5 are transcription factors (p73, right col, last para).   
As analyzed above, according to specification (p4, last para), “a GRF5 polypeptide" is defined to be any transcription factor. 
Horiguchi et al teach that both AN3 and AtGRF5 are transcription factors (p73, right col, last para).   
Horiguchi et al teach making a construct/expression cassette comprising cDNA encoding the AtGRF5 operably linked to promoter for plant expression, and 
making a construct/expression cassette comprising cDNA encoding one nucleotide sequence of interest (AN3) operably linked to promoter for plant expression, and 
using the constructs/expression cassettes (both GRF5 cDNA and cDNA of interest AN3) to transform plants (p76, left col, last para, right col, 1st para).  
Thus, both AtGRF5 and AN3 are nucleotide sequence of interest.  
The transformation was successful by locus mapping and RT-PCR (p76, right col, last para; p77 left col, 1st and 2nd para). 
Horiguchi et al teach that 5-day old transgenic plants were regenerated and overexpressing the GRF5 and the gene of interest AN3 (p71, figure 3).   
Horiguchi et al teach plant cells from the plant comprising and overexpressing GRF5 and AN3 genes (p72, figure 4).    
Thus, Horiguchi et al teach the limitations of claims 1, 8-9, 12 and 18, 
except 
do not explicitly teach in vitro culture of the cells wherein the GRF5 polypeptide is expressed from the expression cassette, GRF5 polypeptide is translated from introduced mRNA, GRF5 polypeptide is enhanced expressed from the endogenous gene, or GRF5 polypeptide(s) are present.  
	Again, “a GRF5 polypeptide" is defined to be any transcription factor by instant specification. 
Gliwicka et al teach and successfully demonstrated in vitro culture plant cells expressing plant cell expressing transcription factors in detail (p1, abstract, p3, fig 1, p16, right col, last para, p17, whole left col).  
Gliwicka et al additional teach that such method and protocol are the improvement of existing and the establishment of new protocols for plant regeneration (p1, left col, 1st para).
Regarding other dependent claims, Horiguchi et al teach that 5-day old transgenic plants were regenerated and overexpressing the GRF5 and the gene of interest AN3 (p71, figure 3), the limitations of claims 3, 11.   
Horiguchi et al teach that the plant cells for transformation and being transformed include leaf cell, a somatic cell (p76, left col, last para, right col, 1st para), the limitation of claim 13. 
Horiguchi et al teach claims 14-15 as analyzed above. 
Regarding claim 6 and 16 (and claims 7 and 17), according to https://phytozome-next.jgi.doe.gov/report/gene/Athaliana_TAIR10/AT3G13960#hmms, both PFAM PF08880 and PFAM PF08879 domains are in the N-terminal half of At3g13960.1/SEQ ID NO: 2. Thus, SEQ ID NO: 2 comprises both PFAM PF08880 and PFAM PF08879 domains in the N-terminal half.  Accordingly, Horiguchi et al teach the limitation of claims 6 and 16 (and claims 7 and 17). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Horiguchi et al teach the limitations of the claims except the in vitro culture of the plant cells expressing the GRF5, which is taught by Gliwicka et al. Gliwicka et al also teach that the method of in vitro culture is the improvement of existing and the establishment of new protocols for plant regeneration. 
One ordinary skill in the art would have realized that the in vitro plant cell culture is an advantage and an improvement of plant cell culture as taught by Gliwicka et al, or at least an alternative of in vivo plant cell culture of Horiguchi et al, and been motivated to apply such method to the method of Horiguchi et al, to achieve the expected result.  Given both Horiguchi et al and Gliwicka et al demonstrated successful culturing and regenerating plant cells expressing GRF5, the expectation of success would have been high. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al in view of Gliwicka et al, as applied to claim 1 above, and further in view of Kim et al (The AtGRF family of putative transcription factors is involved in leaf and cotyledon growth in Arabidopsis. Plant J, 36:94-104, 2003).  
Claim 1 has been analyzed above.  
Claim 10 limits claim 1, wherein the polynucleotide encoding the GRF5 polypeptide comprises SEQ ID NO: 1 (elected species).  
Horiguchi et al teach SEQ ID NO: 2, and making a construct/expression cassette comprising cDNA encoding SEQ ID operably linked to promoter for plant expression, and transforming plant with the construct, and teach all the limitations of claim 1, as analyzed above. 
Horiguchi et al additionally teach and demonstrated the advantage that over-expression of AN3 and AtGRF5 increased leaf size (p72, right col, last para). 
Horiguchi et al do not publish the encoding cDNA sequence, thus, are silent on the encoding sequence being SEQ ID NO: 1.   
Kim et al teach (disclose and characterize) a polynucleotide, a growth regulating factor 5 (GRF5) mRNA sequence from Arabidopsis 100% identical to instant SEQ ID NO: 1. See “Sequence Matches” at the end of office action.  	
One ordinary skill in the art would have realized that AtGRF5 was required for the development of appropriate leaf size and shape in the combination with a gene of interest as taught by Horiguchi et al, and recognized SEQ ID NO: 1 as an Arabidopsis AtGRF5 polynucleotide as taught by Kim et al, and that SEQ ID NO: 1 encodes the sequence of Horiguchi et al/instant SEQ ID NO: 2, and been motivated to make or use SEQ ID NO: 1 in the construct/expression cassette of Horiguchi et al, to transform plant, to achieve the same expected result Horiguchi et al did.  The expectation of success would have been high, because Horiguchi et al demonstrated the function and advantage of GRF5 in increasing leave size. SEQ ID NO: 1 had been taught by Kim et al.  The plant transformation had been a routine method as taught by Horiguchi et al. 
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Sequence Matches
Against instant SEQ ID NO: 2

GRF5_ARATH
ID   GRF5_ARATH              Reviewed;         397 AA.
AC   Q8L8A6; C0SVA9; Q9LVK4;
DT   03-OCT-2012, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-2002, sequence version 1.
DT   02-JUN-2021, entry version 108.
DE   RecName: Full=Growth-regulating factor 5;
DE            Short=AtGRF5;
DE   AltName: Full=Transcription activator GRF5;
GN   Name=GRF5; OrderedLocusNames=At3g13960; ORFNames=MDC16.8;
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Camelineae; Arabidopsis.
OX   NCBI_TaxID=3702;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), GENE FAMILY, NOMENCLATURE, AND
RP   TISSUE SPECIFICITY.
RX   PubMed=12974814; DOI=10.1046/j.1365-313x.2003.01862.x;
RA   Kim J.H., Choi D., Kende H.;
RT   "The AtGRF family of putative transcription factors is involved in leaf and
RT   cotyledon growth in Arabidopsis.";
RL   Plant J. 36:94-104(2003).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Columbia;
RX   PubMed=10819329; DOI=10.1093/dnares/7.2.131;
RA   Sato S., Nakamura Y., Kaneko T., Katoh T., Asamizu E., Tabata S.;
RT   "Structural analysis of Arabidopsis thaliana chromosome 3. I. Sequence
RT   features of the regions of 4,504,864 bp covered by sixty P1 and TAC
RT   clones.";
RL   DNA Res. 7:131-135(2000).
RN   [3]
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Columbia;
RX   PubMed=27862469; DOI=10.1111/tpj.13415;
RA   Cheng C.Y., Krishnakumar V., Chan A.P., Thibaud-Nissen F., Schobel S.,
RA   Town C.D.;
RT   "Araport11: a complete reannotation of the Arabidopsis thaliana reference
RT   genome.";
RL   Plant J. 89:789-804(2017).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] OF 2-397 (ISOFORM 2).
RA   Fujita M., Mizukado S., Seki M., Shinozaki K., Mitsuda N., Takiguchi Y.,
RA   Takagi M.;
RT   "ORF cloning and analysis of Arabidopsis transcription factor genes.";
RL   Submitted (MAR-2009) to the EMBL/GenBank/DDBJ databases.
RN   [5]
RP   FUNCTION.
RX   PubMed=15326298; DOI=10.1073/pnas.0405450101;
RA   Kim J.H., Kende H.;
RT   "A transcriptional coactivator, AtGIF1, is involved in regulating leaf
RT   growth and morphology in Arabidopsis.";
RL   Proc. Natl. Acad. Sci. U.S.A. 101:13374-13379(2004).
RN   [6]
RP   FUNCTION, DISRUPTION PHENOTYPE, TISSUE SPECIFICITY, AND INTERACTION WITH
RP   GIF1.
RX   PubMed=15960617; DOI=10.1111/j.1365-313x.2005.02429.x;
RA   Horiguchi G., Kim G.T., Tsukaya H.;
RT   "The transcription factor AtGRF5 and the transcription coactivator AN3
RT   regulate cell proliferation in leaf primordia of Arabidopsis thaliana.";
RL   Plant J. 43:68-78(2005).
RN   [7]
RP   DEVELOPMENTAL STAGE.
RX   PubMed=20023165; DOI=10.1242/dev.043067;
RA   Rodriguez R.E., Mecchia M.A., Debernardi J.M., Schommer C., Weigel D.,
RA   Palatnik J.F.;
RT   "Control of cell proliferation in Arabidopsis thaliana by microRNA
RT   miR396.";
RL   Development 137:103-112(2010).
CC   -!- FUNCTION: Transcription activator that plays a role in the regulation
CC       of cell expansion in leaf and cotyledons tissues. Acts together with
CC       GIF1 for the development of appropriate leaf size and shape through the
CC       promotion and/or maintenance of cell proliferation activity in leaf
CC       primordia. {ECO:0000269|PubMed:15326298, ECO:0000269|PubMed:15960617}.
CC   -!- SUBUNIT: Interacts with GIF1. {ECO:0000269|PubMed:15960617}.
CC   -!- INTERACTION:
CC       Q8L8A6; Q39011: ASK7; NbExp=3; IntAct=EBI-1396652, EBI-1798250;
CC       Q8L8A6; Q94ID6: ERF12; NbExp=3; IntAct=EBI-1396652, EBI-4446727;
CC       Q8L8A6; Q8L8A5: GIF1; NbExp=4; IntAct=EBI-1396652, EBI-1396623;
CC       Q8L8A6; Q9MAL9: GIF2; NbExp=3; IntAct=EBI-1396652, EBI-1396863;
CC       Q8L8A6; Q93VH6: GIF3; NbExp=3; IntAct=EBI-1396652, EBI-15194507;
CC       Q8L8A6; Q9C5X0: IAA34; NbExp=3; IntAct=EBI-1396652, EBI-3946459;
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000255|PROSITE-ProRule:PRU01002}.
CC   -!- ALTERNATIVE PRODUCTS:
CC       Event=Alternative splicing; Named isoforms=2;
CC       Name=1;
CC         IsoId=Q8L8A6-1; Sequence=Displayed;
CC       Name=2;
CC         IsoId=Q8L8A6-2; Sequence=VSP_044146;
CC   -!- TISSUE SPECIFICITY: Strongly expressed in actively growing and
CC       developing tissues, such as roots, upper stems, and shoot tips
CC       containing the shoot apical meristem (SAM) and flower buds. Also
CC       expressed in mature flowers, but weakly expressed in mature stems and
CC       leaves. {ECO:0000269|PubMed:12974814, ECO:0000269|PubMed:15960617}.
CC   -!- DEVELOPMENTAL STAGE: Expressed during the early stages of leaf
CC       development and expression decreases with the maturation of the leaf.
CC       {ECO:0000269|PubMed:20023165}.
CC   -!- DOMAIN: The QLQ domain and WRC domain may be involved in protein-
CC       protein interaction and DNA-binding, respectively.
CC   -!- DISRUPTION PHENOTYPE: Small and narrow leaves.
CC       {ECO:0000269|PubMed:15960617}.
CC   -!- MISCELLANEOUS: [Isoform 2]: May be due to intron retention.
CC       {ECO:0000305}.
CC   -!- SIMILARITY: Belongs to the GRF family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AY102638; AAM52880.1; -; mRNA.
DR   EMBL; AB019229; BAB02326.1; -; Genomic_DNA.
DR   EMBL; CP002686; AEE75445.1; -; Genomic_DNA.
DR   EMBL; AB493612; BAH30450.1; -; mRNA.
DR   RefSeq; NP_188012.2; NM_112250.3. [Q8L8A6-1]
DR   BioGRID; 5943; 33.
DR   IntAct; Q8L8A6; 33.
DR   STRING; 3702.AT3G13960.1; -.
DR   PaxDb; Q8L8A6; -.
DR   PRIDE; Q8L8A6; -.
DR   ProteomicsDB; 247287; -. [Q8L8A6-1]
DR   EnsemblPlants; AT3G13960.1; AT3G13960.1; AT3G13960. [Q8L8A6-1]
DR   GeneID; 820609; -.
DR   Gramene; AT3G13960.1; AT3G13960.1; AT3G13960. [Q8L8A6-1]
DR   KEGG; ath:AT3G13960; -.
DR   Araport; AT3G13960; -.
DR   TAIR; locus:2088272; AT3G13960.
DR   eggNOG; ENOG502RAHZ; Eukaryota.
DR   HOGENOM; CLU_037908_1_0_1; -.
DR   InParanoid; Q8L8A6; -.
DR   OMA; QHDQDHH; -.
DR   PhylomeDB; Q8L8A6; -.
DR   PRO; PR:Q8L8A6; -.
DR   Proteomes; UP000006548; Chromosome 3.
DR   ExpressionAtlas; Q8L8A6; baseline and differential.
DR   Genevisible; Q8L8A6; AT.
DR   GO; GO:0005634; C:nucleus; ISS:TAIR.
DR   GO; GO:0005524; F:ATP binding; IEA:InterPro.
DR   GO; GO:0048366; P:leaf development; IMP:TAIR.
DR   GO; GO:0006355; P:regulation of transcription, DNA-templated; IEA:InterPro.
DR   GO; GO:0009409; P:response to cold; IEP:TAIR.
DR   GO; GO:0009739; P:response to gibberellin; IMP:TAIR.
DR   GO; GO:0006351; P:transcription, DNA-templated; IEA:InterPro.
DR   InterPro; IPR014978; Gln-Leu-Gln_QLQ.
DR   InterPro; IPR031137; GRF.
DR   InterPro; IPR014977; WRC_dom.
DR   PANTHER; PTHR31602; PTHR31602; 1.
DR   Pfam; PF08880; QLQ; 1.
DR   Pfam; PF08879; WRC; 1.
DR   SMART; SM00951; QLQ; 1.
DR   PROSITE; PS51666; QLQ; 1.
DR   PROSITE; PS51667; WRC; 1.
PE   1: Evidence at protein level;
KW   Activator; Alternative splicing; Nucleus; Reference proteome;
KW   Transcription; Transcription regulation.
FT   CHAIN           1..397
FT                   /note="Growth-regulating factor 5"
FT                   /id="PRO_0000419296"
FT   DOMAIN          16..51
FT                   /note="QLQ"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01001"
FT   DOMAIN          81..125
FT                   /note="WRC"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01002"
FT   REGION          108..172
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          197..217
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          288..320
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          340..397
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   MOTIF           78..96
FT                   /note="Bipartite nuclear localization signal"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01002"
FT   MOTIF           114..121
FT                   /note="Bipartite nuclear localization signal"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01002"
FT   COMPBIAS        122..172
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        348..371
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        374..397
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   VAR_SEQ         397
FT                   /note="S -> N (in isoform 2)"
FT                   /evidence="ECO:0000303|Ref.4"
FT                   /id="VSP_044146"
SQ   SEQUENCE   397 AA;  44696 MW;  706BE379D661DD43 CRC64;

  Query Match             100.0%;  Score 2147;  DB 1;  Length 397;
  Best Local Similarity   100.0%;  
  Matches  397;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMSLSGSSGRTIGRPPFTPTQWEELEHQALIYKYMVSGVPVPPELIFSIRRSLDTSLVSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMSLSGSSGRTIGRPPFTPTQWEELEHQALIYKYMVSGVPVPPELIFSIRRSLDTSLVSR 60

Qy         61 LLPHQSLGWGCYQMGFGRKPDPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNRAR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LLPHQSLGWGCYQMGFGRKPDPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNRAR 120

Qy        121 KSLDQNQTTTTPLTSPSLSFTNNNNPSPTLSSSSSSNSSSTTYSASSSSMDAYSNSNRFG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KSLDQNQTTTTPLTSPSLSFTNNNNPSPTLSSSSSSNSSSTTYSASSSSMDAYSNSNRFG 180

Qy        181 LGGSSSNTRGYFNSHSLDYPYPSTSPKQQQQTLHHASALSLHQNTNSTSQFNVLASATDH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LGGSSSNTRGYFNSHSLDYPYPSTSPKQQQQTLHHASALSLHQNTNSTSQFNVLASATDH 240

Qy        241 KDFRYFQGIGERVGGVGERTFFPEASRSFQDSPYHHHQQPLATVMNDPYHHCSTDHNKID 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KDFRYFQGIGERVGGVGERTFFPEASRSFQDSPYHHHQQPLATVMNDPYHHCSTDHNKID 300

Qy        301 HHHTYSSSSSSQHLHHDHDHRQQQCFVLGADMFNKPTRSVLANSSRQDQNQEEDEKDSSE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HHHTYSSSSSSQHLHHDHDHRQQQCFVLGADMFNKPTRSVLANSSRQDQNQEEDEKDSSE 360

Qy        361 SSKKSLHHFFGEDWAQNKNSSDSWLDLSSHSRLDTGS 397
              |||||||||||||||||||||||||||||||||||||
Db        361 SSKKSLHHFFGEDWAQNKNSSDSWLDLSSHSRLDTGS 397


Against instant SEQ ID NO: 1

AY102638
LOCUS       AY102638                1592 bp    mRNA    linear   PLN 20-AUG-2004
DEFINITION  Arabidopsis thaliana transcription activator (GRF5) mRNA, complete
            cds.
ACCESSION   AY102638
VERSION     AY102638.1
KEYWORDS    .
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1  (bases 1 to 1592)
  AUTHORS   Kim,J.H., Choi,D. and Kende,H.
  TITLE     The AtGRF family of putative transcription factors is involved in
            leaf and cotyledon growth in Arabidopsis
  JOURNAL   Plant J. 36 (1), 94-104 (2003)
   PUBMED   12974814
REFERENCE   2  (bases 1 to 1592)
  AUTHORS   Kim,J.H. and Kende,H.
  TITLE     A novel class of transcription activators interacting with putative
            co-activators in Arabidopsis
  JOURNAL   Unpublished
REFERENCE   3  (bases 1 to 1592)
  AUTHORS   Kim,J.H. and Kende,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-MAY-2002) MSU-DOE Plant Research Laboratory, Michigan
            State University, 178 Wilson Rd., East Lansing, MI 48824-1312, USA
FEATURES             Location/Qualifiers
     source          1..1592
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
     gene            1..1592
                     /gene="GRF5"
     CDS             144..1337
                     /gene="GRF5"
                     /codon_start=1
                     /product="transcription activator"
                     /protein_id="AAM52880.1"
                     /translation="MMSLSGSSGRTIGRPPFTPTQWEELEHQALIYKYMVSGVPVPPE
                     LIFSIRRSLDTSLVSRLLPHQSLGWGCYQMGFGRKPDPEPGRCRRTDGKKWRCSREAY
                     PDSKYCEKHMHRGRNRARKSLDQNQTTTTPLTSPSLSFTNNNNPSPTLSSSSSSNSSS
                     TTYSASSSSMDAYSNSNRFGLGGSSSNTRGYFNSHSLDYPYPSTSPKQQQQTLHHASA
                     LSLHQNTNSTSQFNVLASATDHKDFRYFQGIGERVGGVGERTFFPEASRSFQDSPYHH
                     HQQPLATVMNDPYHHCSTDHNKIDHHHTYSSSSSSQHLHHDHDHRQQQCFVLGADMFN
                     KPTRSVLANSSRQDQNQEEDEKDSSESSKKSLHHFFGEDWAQNKNSSDSWLDLSSHSR
                     LDTGS"

  Query Match             100.0%;  Score 1194;  DB 315;  Length 1592;
  Best Local Similarity   100.0%;  
  Matches 1194;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGATGAGTCTAAGTGGAAGTAGCGGGAGAACAATAGGAAGGCCTCCATTTACACCAACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        144 ATGATGAGTCTAAGTGGAAGTAGCGGGAGAACAATAGGAAGGCCTCCATTTACACCAACA 203

Qy         61 CAATGGGAAGAACTGGAACATCAAGCCCTAATCTACAAGTACATGGTCTCTGGTGTTCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 CAATGGGAAGAACTGGAACATCAAGCCCTAATCTACAAGTACATGGTCTCTGGTGTTCCT 263

Qy        121 GTCCCACCTGAGCTCATCTTCTCCATTAGAAGAAGCTTGGACACTTCCTTGGTCTCTAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        264 GTCCCACCTGAGCTCATCTTCTCCATTAGAAGAAGCTTGGACACTTCCTTGGTCTCTAGA 323

Qy        181 CTCCTTCCTCACCAATCCCTTGGATGGGGGTGTTACCAGATGGGATTTGGGAGAAAACCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        324 CTCCTTCCTCACCAATCCCTTGGATGGGGGTGTTACCAGATGGGATTTGGGAGAAAACCA 383

Qy        241 GATCCAGAGCCAGGAAGATGCAGAAGAACAGATGGTAAGAAATGGAGATGCTCAAGAGAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        384 GATCCAGAGCCAGGAAGATGCAGAAGAACAGATGGTAAGAAATGGAGATGCTCAAGAGAA 443

Qy        301 GCTTACCCAGATTCGAAGTACTGTGAAAAACACATGCACAGAGGAAGAAACCGTGCCAGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        444 GCTTACCCAGATTCGAAGTACTGTGAAAAACACATGCACAGAGGAAGAAACCGTGCCAGA 503

Qy        361 AAATCTCTTGATCAGAATCAGACAACAACAACTCCTTTAACATCACCATCTCTCTCATTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        504 AAATCTCTTGATCAGAATCAGACAACAACAACTCCTTTAACATCACCATCTCTCTCATTC 563

Qy        421 ACCAACAACAACAACCCAAGTCCCACCTTGTCTTCTTCTTCTTCCTCTAATTCCTCTTCT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        564 ACCAACAACAACAACCCAAGTCCCACCTTGTCTTCTTCTTCTTCCTCTAATTCCTCTTCT 623

Qy        481 ACTACTTATTCTGCTTCTTCTTCTTCAATGGATGCCTACAGTAACAGTAATAGGTTTGGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        624 ACTACTTATTCTGCTTCTTCTTCTTCAATGGATGCCTACAGTAACAGTAATAGGTTTGGG 683

Qy        541 CTTGGTGGAAGTAGTAGTAACACTAGAGGTTATTTCAACAGCCATTCTCTTGATTATCCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        684 CTTGGTGGAAGTAGTAGTAACACTAGAGGTTATTTCAACAGCCATTCTCTTGATTATCCT 743

Qy        601 TATCCTTCTACTTCACCCAAACAACAACAACAAACTCTTCATCATGCTTCCGCTTTGTCA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        744 TATCCTTCTACTTCACCCAAACAACAACAACAAACTCTTCATCATGCTTCCGCTTTGTCA 803

Qy        661 CTTCATCAAAATACTAATTCTACTTCTCAGTTCAATGTCTTAGCCTCTGCTACTGACCAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        804 CTTCATCAAAATACTAATTCTACTTCTCAGTTCAATGTCTTAGCCTCTGCTACTGACCAC 863

Qy        721 AAAGACTTCAGGTACTTTCAAGGGATTGGGGAGAGAGTTGGAGGAGTTGGGGAGAGAACG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        864 AAAGACTTCAGGTACTTTCAAGGGATTGGGGAGAGAGTTGGAGGAGTTGGGGAGAGAACG 923

Qy        781 TTCTTTCCAGAAGCATCTAGAAGCTTTCAAGATTCTCCATACCATCATCACCAACAACCG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        924 TTCTTTCCAGAAGCATCTAGAAGCTTTCAAGATTCTCCATACCATCATCACCAACAACCG 983

Qy        841 TTAGCAACAGTGATGAATGATCCGTACCACCACTGTAGTACTGATCATAATAAGATTGAT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        984 TTAGCAACAGTGATGAATGATCCGTACCACCACTGTAGTACTGATCATAATAAGATTGAT 1043

Qy        901 CATCATCACACATACTCATCCTCATCATCATCTCAACATCTTCATCATGATCATGATCAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1044 CATCATCACACATACTCATCCTCATCATCATCTCAACATCTTCATCATGATCATGATCAT 1103

Qy        961 AGACAGCAACAGTGTTTTGTTTTGGGCGCCGACATGTTCAACAAACCTACAAGAAGTGTC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1104 AGACAGCAACAGTGTTTTGTTTTGGGCGCCGACATGTTCAACAAACCTACAAGAAGTGTC 1163

Qy       1021 CTTGCAAACTCATCAAGACAAGATCAAAATCAAGAAGAAGATGAGAAAGATTCATCAGAG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1164 CTTGCAAACTCATCAAGACAAGATCAAAATCAAGAAGAAGATGAGAAAGATTCATCAGAG 1223

Qy       1081 TCGTCCAAGAAGTCTCTACATCACTTCTTTGGTGAGGACTGGGCACAGAACAAGAACAGT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1224 TCGTCCAAGAAGTCTCTACATCACTTCTTTGGTGAGGACTGGGCACAGAACAAGAACAGT 1283

Qy       1141 TCAGATTCTTGGCTTGACCTTTCTTCCCACTCAAGACTCGACACTGGTAGCTAA 1194
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1284 TCAGATTCTTGGCTTGACCTTTCTTCCCACTCAAGACTCGACACTGGTAGCTAA 1337

SEQ ID NO: 177 against SEQ ID NO: 41
; Sequence 41, Application US/17622018
; Publication No. US20220235363A1
; GENERAL INFORMATION
;  APPLICANT: KWS SAAT SE & Co. KGaA
;  TITLE OF INVENTION: ENHANCED PLANT REGENERATION AND TRANSFORMATION BY USING GRF1
;  TITLE OF INVENTION:BOOSTER GENE
;  FILE REFERENCE: KWS0320PCT
;  CURRENT APPLICATION NUMBER: US/17/622,018
;  CURRENT FILING DATE: 2021-12-22
;  PRIOR APPLICATION NUMBER: EP19183486.0
;  PRIOR FILING DATE: 2019-06-28
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 41
;  LENGTH: 363
;  TYPE: PRT
;  ORGANISM: Brassica napus
US-17-622-018-41

  Query Match             100.0%;  Score 197;  DB 8;  Length 363;
  Matches   31;  Conservative    7;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DXEPGRCRRTDGKKWRCXXXAXPDSKYCEXHMHRGXNR 38
              |:|||||||||||||||:::|:|||||||:|||||:||
Db         81 DPEPGRCRRTDGKKWRCSREAHPDSKYCEKHMHRGRNR 118

SEQ ID NO: 2 against SEQ ID NO: 41
Query  81   DPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNR  118
            DPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNR
Sbjct  1    DPEPGRCRRTDGKKWRCSREAYPDSKYCEKHMHRGRNR  38

Response to Arguments
Claim Objections 
The objections to claim 1 is withdrawn in view of the claim amendment. 

Claim Rejections - 35 USC §112
Indefiniteness
The previous rejections are withdrawn in view of the claim amendments. However, the amendments lead to new rejections as analyzed above.
Written description
 	The rejection has been modified by the examiner accordingly in view of the claim amendments.  
	Applicant argues that Based on the specification as filed and the numerous GRF5 is known in the art, a person of ordinary skill in the art would have understood that the inventors were in possession of the claimed invention. The specification discloses 16 representative species of GRF5s from 16 different plant species including monocotyledonous and dicotyledonous plants as well as alignments thereof. The specification discloses an indicator motif that "has been deduced from a comprehensive comparison of the sequences of GRF5 polypeptides derived from 16 different plant species including monocotyledonous and dicotyledonous plants and allows to distinguish GRF5 polypeptides from other members of the GRF protein family like GRF1 (see FIG. 5A).".
	The arguments have been fully considered but not deemed persuasive. 
"GRF5 polypeptide" or "GRF5 protein" as defined by the instant specification referring to any transcription factor.  
GRF5 polypeptides and the genes encoding them are not described in the prior art such that one of ordinary skill in the art would have recognized the claimed genus of GRF5 polypeptides and nucleic acids encoding said polypeptides without further description.  Given the vast size of the claimed genus, the examples provided by Applicant are insufficient to describe the recited genus by virtue of example. 

Claim Rejections - 35 USC §102 and 103
	The rejection to claims 14-15 stand as analyzed above. 
	The rejection to other claims along with the new claims is changed to a 103 rejection in view of claim amendments as analyzed above.  New reference is cited.  
Regarding the argument that Horiguchi et al teach either GRF5 or AN3, claim 1 requires one gene of interest and one GRF5.  "GRF5 polypeptide" or "GRF5 protein" as defined by the instant specification referring to any transcription factor.  Both GRF5 and AN3 are transcription factors, and both are also gene of interest, as taught by Horiguchi et al.   

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662